DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-4, 7, 10, 15-21, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/28/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 9, the term “the base” lacks positive antecedent basis.
In regard to claim 13, the terms “(%)” render the claim vague and indefinite since it is unclear whether the terms contained within parentheses are intended to interpreted as part of the desired invention or not.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows et al. 6,108,965 in view of Strube 2012/0297662 and Ye et al. 8,870,409 or Yuan et al. 2015/0146451.
Burrows et al. disclose an adhesive-type insect trap comprising a main body (20) having an adhesive sheet insertion hole (area between 24 & 40 in Fig. 3); a light source mount (26) disposed on the main body (see Fig. 1); and a cover (50) detachably attached to the main body and having a through-hole (57) formed in at least a portion thereof; and an adhesive sheet (30) comprises including a flypaper piece (35) and a sheet (insert 30 of cardboard); wherein the main body comprises a guide unit (24, 40) guiding the adhesive sheet, and the cover comprises a light refracting portion (50 made of translucent material; see col. 6, lines 12-15 & roughened inner surface 59) formed on an outer surface thereof, or an inner surface (inner surface 59 having a roughened surface) thereof and including a roughness portion (59; see col. 6, lines 18-25); wherein the light refracting portion has a haze (50 made of translucent material; see col. 6, lines 12-15), but does not disclose wherein the light refracting portion has a haze of 30% or more.  Strube discloses a trap comprising main body (18); a light source (34); a cover (114) detachably attached to the main body (via 26), wherein the cover comprises a light refracting portion (114 can be made of translucent material; see para. 0033) which can have a varying degree of translucencies, as desired, so long as the light that is produced by the light source (34) is visible therethrough (see para. 0033).  It would have been obvious to one of ordinary skill in the art to modify the light refracting portion of Burrows et al. such that it has a haze of a certain percentage in view of Strube so long as the light that is produced by the light source is visible therethrough to thereby allow the desired amount of light to be visible to the external environment to attract the desired insects.  Burrows et al. and Strube do not disclose wherein the light refracting portion has a haze of 30% or more.  Ye et al. disclose a light tube comprising a transparent cover (16) disposed on tube body (12) to cover light emitting diode (14), wherein the cover is preferably made of a light scattering material with a haze greater than 70% for further enhancing its light scattering effect so as to make the light passing through the transparent cover have a more uniform brightness distribution (see col. 2, lines 33-43), and the cover having first (22), second (24), and third (26) microstructure regions formed on surfaces of the cover (see Figs. 2-3) for further enhancing the light scattering effect.  Yuan et al. disclose a first light-condensing layer (3; see para. 0024) having a haze value ranging from 5% to 30% and a surface roughness ranging from 0.1 RMS to 1 RMS and a second light-condensing layer (4; see para. 0025) having a haze value ranging from 70% to 100% and a surface roughness ranging from 1 RMS to 10 RMS.  It would have been obvious to one of ordinary skill in the art to modify the light refracting portion of Burrows et al. and Strube such that it has a haze of 30% or more in view of Ye et al. or Yuan et al. so as to diffuse the light and thereby distribute it to external surroundings to the degree desired by the user.  
In regard to claim 8, Burrows et al. disclose wherein the roughness portion comprises a base (base inner surface of 59) and a protrusion (portions of roughened inner surface 59 that extend away from the base inner surface of 59) protruding from the base (see Fig. 3).
In regard to claim 9, Burrows et al. disclose wherein the base/main body (20) is attached to a surface of the cover (see portions of 20 abutting corresponding inner surface portions of 50; see col. 6, line 66 to col. 7, line 5 & Figs. 1-3).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows et al. 6,108,965 in view of Strube 2012/0297662 and Ye et al. 8,870,409 or Yuan et al. 2015/0146451 as applied to claim 1 above, and further in view of Trantina 3,358,138 or Lieberman 2,740,216.
Burrows et al., Strube, Ye et al. or Yuan et al. do not disclose wherein the cover comprises the roughness portion formed on the outer surface thereof.  Trantina discloses a main body (30); light source (65) disposed on the main body (see Fig. 2); a cover (10) detachably attached to the main body (via 20, 25), the cover comprising a light refracting portion formed on an outer surface (11) thereof and including a roughness portion (prismatic lower surface 11) formed on the outer surface thereof (see Figs. 2-3).  Lieberman discloses a light source (16) and a cover (15) which comprises a light refracting portion (15 formed of translucent, light diffusing material) formed on an outer surface thereof and including a roughness portion formed on the outer surface thereof (see Fig. 2).  It would have been obvious to one of ordinary skill in the art to substitute the cover roughness portion formed on an outer surface of the cover of Trantina or Lieberman for the cover roughness portion formed on the inner surface of the cover of Burrows et al., Strube, Ye et al. or Yuan et al. since by doing so would result on the light being diffracted upon exiting the cover material so as to further diffuse the light outwardly from the cover rather than diffusing the light within the confines of the cover before it exits the cover as in Burrows et al. which has the roughness portion disposed on an inner surface of the cover.
Claims 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows et al. 6,108,965 in view of Strube 2012/0297662 and Ye et al. 8,870,409 or Yuan et al. 2015/0146451 as applied to claim 1 above, and further in view of Inada et al. 9,595,648 or Chien et al. 2014/0131675.
Burrows et al., Strube, Ye et al. or Yuan et al. do not disclose wherein the roughness portion comprises a first protrusion and a second protrusion attached to the first protrusion, the first and second protrusion having different volumes.  Inada et al. and Chien et al. disclose a light diffusing layer (see Fig. 3B OR Fig. 1) wherein the roughness portion comprises a first protrusion (larger protrusions in Fig. 3B OR larger protrusions in Fig. 1) and a second protrusion (smaller protrusions in Fig. 3B or smaller protrusions in Fig. 1) attached to the first protrusion, the first and second protrusion having different volumes (see larger protrusions having larger volumes than smaller protrusions in Fig. 3B OR see larger protrusions having larger volumes than smaller protrusions in Fig. 1).  It would have been obvious to one of ordinary skill in the art to modify the roughness portion of Burrows et al., Strube, Ye et al. or Yuan et al. such that it comprises a first protrusion and a second protrusion attached to the first protrusion, the first and second protrusion having different volumes in view of Inada et al. or Chien et al. so as to provide a roughness portion having various refractive indices contained therein and also to further diffract the outgoing light from the cover so as to disperse the insect attractant light as widely as desired so as to reach as many potential insect pest targets in the vicinity of the trap.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows et al. 6,108,965 in view of Strube 2012/0297662 and Ye et al. 8,870,409 or Yuan et al. 2015/0146451 as applied to claim 1 above, and further in view of Sanford et al. 10,561,135 or Yapel et al. 8,888,333.
Burrows et al., Strube, Ye et al. or Yuan et al. do not disclose wherein the light refracting portion has a difference of less than 40% between total light transmittance (%) and haze (%).  Sanford et al. disclose an insect trap device (1010) with a divider (1034) constructed from a transparent or translucent material (haze) which may be coated with a transparent or translucent (haze) adhesive (136) on front surface (138) and that the material and thickness of the divider and adhesive are selected to transmit a substantial portion of the UV and/or visible and/or IR light, for example greater than 60% of the light is transmitted through divider (134) and adhesive (136; see col. 51, lines 32-56).  Yapel et al. disclose a light redirecting film and display wherein the light redirecting film includes a first major surface (110) that includes a plurality of first microstructures (150) that extend along a first direction; the light redirecting film also includes a second major surface (120) that is opposite to the first major surface and includes a plurality of second microstructures (160); the second major surface has an optical haze that is in a range from about 4% to about 20% and an optical clarity that is in a range from about 20% to about 60% (see col. 7, lines 47-62); the light redirecting film has an average effective transmission that is not less than about 1.55 (see col. 7, lines 39-46).  It would have been obvious to one of ordinary skill in the art to modify the light refracting portion of Burrows et al., Strube, Ye et al. or Yuan et al. such that it has a difference of less than 40% between total light transmittance (%) and haze (%) in view of Sanford et al. or Yapel et al. in order to diffuse and spread the light outwardly from the trap to the most reasonable extent possible without sacrificing the desired levels of light to be emitted from the trap so as to still be able to sufficiently attract the target insect pests to the trap.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows et al. 6,108,965 in view of Strube 2012/0297662 and Ye et al. 8,870,409 or Yuan et al. 2015/0146451 as applied to claim 1 above, and further in view of Kaye 2014/0026467 or Eom et al. 2019/0133106.
Burrows et al., Strube, Ye et al. or Yuan et al. do not disclose a light source for sterilization.  Kaye and Eom et al. disclose a light source of sterilization (Kaye discloses a UVC lamp 20 for destroying air-borne pathogens; see paras. 0040, 0044-45 OR Eom et al. disclose the second light emitting module 171 may emit light having a wavelength of 200-400 nm and when used for sterilization it may have a wavelength of about 200-300 nm; see para. 0170).  It would have been obvious to one of ordinary skill in the art to modify the trap of Burrows et al., Strube, Ye et al. or Yuan et al. such that it comprises a light source for sterilization in view of Kaye or Eom et al. in order to provide a trap which will reduce air-borne pathogens in the usage area of the trap so as to promote a safe and healthy environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Smith et al. 2019/0174736 discloses that front surface 104 may be roughened to aid in light diffusion (see para. 0063).  Suzue et al. disclose that in order to cause irregular reflection, the reflector may have light diffusing material such as resin and air bubble formed on a substrate in the form of powder, splinter or bead (see col. 7, lines 33-44).











Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA